TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00247-CR



                               George McRae Hughes, Appellant

                                                 v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
         NO. 64062, THE HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant George McRae Hughes was placed on community supervision for ten years

after he pled guilty to unlawful possession of a firearm by a felon. See Tex. Penal Code § 46.04;

Tex. Code Crim. Proc. art. 42.12, § 3. During the first three years of appellant’s supervision, the

State filed three separate motions to revoke his community supervision. See Tex. Code Crim. Proc.

art. 42.12, § 21. After each, appellant was continued on supervision. See id. art. 42.12, §§ 21, 22.

Finally, the trial court granted the State’s fourth motion to revoke after finding that appellant had

again violated the conditions of his community supervision.1 See id. art. 42.12, §§ 21, 23. The court

revoked appellant’s community supervision and assessed his punishment at seven years’ confinement

in the Texas Department of Criminal Justice. See id. art. 42.12, § 23; Tex. Penal Code § 12.34.


       1
          The State’s fourth motion to revoke contained nine allegations. Without benefit of a plea
bargain, appellant pled true to all of the allegations contained in the motion to revoke. After the
presentation of evidence from the State, the trial court found all nine allegations to be true.
               Appellant’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California by presenting a professional evaluation of the record demonstrating why

there are no arguable grounds to be advanced. See Anders v. California, 386 U.S. 738, 744

(1967); Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio,

488 U.S. 75 (1988).

               Appellant’s counsel provided a copy of the brief to appellant and advised appellant

of his right to examine the appellate record and file a pro se brief. See Anders, 386 U.S. at 744;

Garner, 300 S.W.3d at 766. No pro se brief or other written response has been filed.

               We have conducted an independent review of the record, including appellate

counsel’s brief and the revocation proceeding, and find no reversible error. See Anders, 386 U.S.

at 744; Garner, 300 S.W.3d at 766; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App.

2005). We agree with counsel that the record presents no arguably meritorious grounds for review

and the appeal is frivolous. Counsel’s motion to withdraw is granted. The trial court’s judgment

revoking community supervision is affirmed.



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Affirmed

Filed: July 30, 2014

Do Not Publish

                                                 2